Title: From Thomas Jefferson to John Jay, 17 June 1785
From: Jefferson, Thomas
To: Jay, John


               
                  Sir
                  Paris June 17. 1785.
               
               I had the honour of addressing you on the 11th. of the last month by young Mr. Adams who sailed in the packet of that month. That of the present is likely to be retarded to the first of July if not longer.
               On the 14th. of May I communicated to the Count de Vergennes my appointment as minister plenipotentiary to this court and on the 17th. delivered my letter of credence to the king at a private audience and went through the other ceremonies usual on such occasions.
               We have reason to expect that Europe will enjoy peace another year. The negociations between the Emperor and United Netherlands have been spun out to an unexpected length, but there seems little doubt but they will end in peace. Whether the exchange projected between the Emperor and Elector of Bavaria, or the pretensions of the former in his line of demarcation with the Ottoman porte will produce war is yet incertain. If either of them does, this country will probably take part in it, to prevent a dangerous accession of power to the house of Austria. The zeal with which they have appeared to negotiate a peace between Holland and the empire seems to prove that they do not apprehend being engaged in war against the emperor for any other power; because if they had such an apprehension they would not wish to deprive themselves of the assistance of the Dutch: and their opinion on this subject is better evidence than the details we get from the newspapers, and must weigh against the affected delays of the Porte as to the line of demarcation, the change in their ministry, their preparations for war, and other symptoms of like aspect. This question is not altogether uninteresting to us. Should this country be involved in a continental war while diffrences are existing between us and Great Britain, the latter might carry less moderation into the negociations for settling them.
               I send you herewith the gazettes of Leyden and that of France for the last two months. The latter because it is the best in this country, the former as being the best in Europe. The Courier de l’Europe you will get genuine from London. As reprinted here it is of less worth. Should your knowlege of the newspapers of this country lead you to wish for any other I shall take the greatest pleasure in adding it to the regular transmissions of the two others which I shall make you in future.
               
               I have the honour to be with the highest esteem & respect Sir Your most obedt. and most humble servt.,
               
                  Th: Jefferson
               
            